Exhibit Resource Capital Partners, Inc. and Subsidiaries Consolidated Financial Statements Years Ended September 30, 2009 and 2008 Report of Independent Certified Public Accountants Stockholder and Board of Directors Resource Capital Partners, Inc. We have audited the consolidated balance sheet of Resource Capital Partners, Inc. (a Delaware corporation) (collectively, the “Company”) and subsidiaries as of September 30, 2009, and the related consolidated statements of operations, stockholder’s equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of Resource Capital Partners, Inc. and subsidiaries as of and for the year ended September 30, 2008 were audited by other auditors.Those auditors expressed an unqualified opinion on those financial statements in their report dated January 16, 2009. We conducted our audits in accordance with auditing standards generally accepted in the United States of America as established by the American Institute of Certified Public Accountants.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2009 consolidated financial statements referred to above present fairly, in all material respects, the financial position of Resource Capital Partners, Inc. and subsidiaries as of September 30, 2009, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. Philadelphia, Pennsylvania January 8, 2010 Resource Capital Partners, Inc. and subsidiaries CONSOLIDATED BALANCE SHEETS September 30, 2009 2008 ASSETS Cash $ 566,892 $ 767,125 Receivables from managed entities, net 10,216,589 7,648,030 Loan to managed entity 1,130,719 620,325 Investments in unconsolidated entities 8,265,407 8,695,702 Property and equipment, net 409,741 472,366 Prepaid expenses and other 15,301 440,247 Total assets $ 20,604,649 $ 18,643,795 LIABILITIES AND STOCKHOLDER’S EQUITY Liabilities: Accounts payable and accrued liabilities $ 176,491 $ 373,361 Due to Parent and affiliates 16,955,850 13,978,052 17,132,341 14,351,413 Commitments Stockholder’s equity: Common stock, $.01 par value, 1,000 shares authorized, 100 shares issued and outstanding 1 1 Additional paid-in capital 3,000,000 3,000,000 Retained earnings 472,307 1,292,381 Total stockholder’s equity 3,472,308 4,292,382 $ 20,604,649 $ 18,643,795 The accompanying notes are an integral part of these statements. 2 Resource Capital Partners, Inc. and subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended September 30, 2009 2008 Revenues: Fee income $ 4,344,406 $ 4,912,054 Gain on sale of investments 53,777 708,916 Rental income − 346,826 Interest 37,958 269,360 4,436,141 6,237,156 Cost and expenses: General and administrative 4,677,343 6,066,797 Equity in losses of unconsolidated entities 849,677 783,801 Parent allocation of general and administrative 231,821 217,214 Rental expense − 133,750 5,758,841 7,201,562 Loss before income tax benefit (1,322,700 ) (964,406 ) Income tax benefit 502,626 362,307 Net loss $ (820,074 ) $ (602,099 ) The accompanying notes are an integral part of these statements. 3 Resource Capital Partners, Inc. and subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDER'S EQUITY Additional Total Common Stock Paid-in Retained Stockholder’s Shares Amount Capital Earnings Equity Balance at September 30, 2007 100 $ 1 $ 3,000,000 $ 1,894,480 $ 4,894,481 Net loss − − − (602,099 ) (602,099 ) Balance at September 30, 2008 100 1 3,000,000 1,292,381 4,292,382 Net loss − − − (820,074 ) (820,074 ) Balance at September 30, 2009 100 $ 1 $ 3,000,000 $ 472,307 $ 3,472,308 The accompanying notes are an integral part of these statements. 4 Resource Capital Partners, Inc. and subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (820,074 ) $ (602,099 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 62,307 310,863 Interest on loan from managed entity (6,067 ) (21,841 ) Gain on sale of investments (53,777 ) − Gain on sale of bridge investments − (695,312 ) Equity in losses of unconsolidated entities 849,677 783,801 Distributions from unconsolidated entities 667,933 871,361 Change in operating assets and liabilities: Receivables and loan from managed entities, net and other assets (2,143,613 ) (2,705,758 ) Accounts payable and accrued liabilities (196,870 ) (32,700 ) Net cash used in operating activities (1,640,484 ) (2,091,685 ) Cash flows from investing activities: Capital expenditures 318 (62,183 ) Proceeds from sale of investments 570,111 − Capital expenditures for bridge investment − (119,289 ) Proceeds from sale of bridge investments − 7,704,922 Net cash paid for bridge investments − (2,544,430 ) Borrowings from managed entity (504,327 ) (598,484 ) Investments in unconsolidated entities (1,603,649 ) (4,068,041 ) Net cash (used in) provided by investing activities (1,537,547 ) 312,495 Cash flows from financing activities: Principal payments on acquisition borrowings − (1,001 ) Borrowings from (repayments to) Parent, net 2,977,798 (3,160,273 ) Net cash provided by (used in) financing activities 2,977,798 (3,161,274 ) Decrease in cash (200,233 ) (4,940,464 ) Cash at the beginning of period 767,125 5,707,589 Cash at the end of period $ 566,892 $ 767,125 The accompanying notes are an integral part of these statements. 5 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years ended September 30, 2009 and 2008 NOTE A - ORGANIZATION AND NATURE OF OPERATIONS Resource Capital Partners, Inc. (the “Company”) was incorporated in August 2002 in the state of Delaware.The Company is a wholly-owned subsidiary of Resource Real Estate, Inc. which is a wholly-owned subsidiary of Resource America, Inc. (the “Parent”), a publicly traded company (NASDAQ: REXI), which operates in the real estate, financial fund management, and commercial finance sectors. As of September 30, 2009, the Company’s real estate operations includes the management of eight limited partnerships, five limited liability companies and seven Tenant-in-Common (“TIC”) programs (collectively the “Managed Entities”). The Company owns the following equity interests in investments in unconsolidated entities at September 30, 2009: Name of Investee Member interest General Partner interest Limited Partner interest AR Real Estate Investors, LLC (“AR”) 10.00% Resource Real Estate Investors, LP (“R1”) .01% 10.60% Resource Real Estate Investors II, LP (“R2”) .01% 5.37% Resource Real Estate Investors III, LP (“R3”) .01% 6.58% Resource Real Estate Investors IV, LP (“R4”) .01% 5.00% Resource Real Estate Investors V, LP (“R5”) .01% 5.26% Resource Real Estate Investors 6, LP (“R6”) .01% 5.00% Resource Real Estate Investors 7, LP (“R7”) .01% 5.00% Resource Real Estate Opportunity Fund, LP (“Opp Fund”) .01% 0.00% Island Tree Partners, LLC (“IT”) 10.00% Cypress Landing Partners, LLC (“CL”) 10.00% The Company supports its Managed Entities by making long-term investments.The Company records equity in losses from these investments primarily as a result of depreciation and amortization expense recorded by the unconsolidated entities.In addition, from time-to-time, the Company makes bridge investments in underlying real estate properties and loans to facilitate acquisitions by the Managed Entities. As investors are admitted to the Managed Entities, the Company transfers the bridge investment at the Company’s original cost and recognizes gains approximately equal to any previously recognized operating losses. In connection with a bridge investment in rental property, rental revenue is primarily derived from the rental of residential housing units with lease agreement terms of approximately twelve months.The Company recognizes revenue in the period that rent is earned, which is typically on a monthly basis. In March 2007, the Company acquired a real estate property for a TIC property program for $5.4 million as a bridge investment.During the fiscal year ended September 30, 2008, as TIC investors were admitted to the TIC, the Company received a total of $3.6 million. (Continued) 6 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE A - ORGANIZATION AND NATURE OF OPERATIONS - Continued In August 2007, as another bridge investment, the Company acquired a mezzanine note at a discount for a cost of $1.6 million, with a face value of $2.0 million and a stated interest rate of 10.27%.In December 2007, the Company sold its interest in this note to R5 for $1.6 million and recognized as income an acquisition fee of $79,964. In connection with another bridge investment, the Company acquired a multifamily, residential property on April 23, 2008 in Portland, Maine (“Tamarlane”) for a contract purchase price of $12.25 million, of which $9.9 million was financed through non-recourse debt and a total cash outlay of $2.5 million, including closing costs.The property was purchased by R7 on July 31, 2008 for $2.5 million. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 1.Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All intercompany balances and transactions have been eliminated. 2.Use of Estimates Preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.The Company makes estimates of its discount on receivables. Actual results could differ from these estimates. 3.Investments in Unconsolidated Entities Investments in Managed Entities are accounted for using the equity method.These entities are not consolidated in the accompanying financial statements, since the Company has less than a 50% ownership interest in them, and in the case of the limited partnerships, the limited partners have the ability to remove the Company as the general partner. 4.Loan to Managed Entity The loan is stated at the amount of unpaid principal.Interest is calculated based upon the principal amount outstanding. 5.Impairment of Long-Lived Assets The Company reviews its long-lived assets for impairment whenever events or circumstances indicate that the carrying amount of such assets may not be recoverable.If it is determined that estimated future cash flows derived from long-lived assets will not be sufficient to recover their carrying amounts, an impairment charge will be recorded to reduce the carrying amounts to the assets’ estimated fair value. (Continued) 7 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued 6.Property and Equipment and Depreciation Property and equipment are stated at cost.Depreciation is provided by use of the straight-line method over the estimated useful lives or lease term of the assets as of the date they were placed in service.The estimated useful lives of depreciable assets are 3 to 7 years for computer software, computer equipment, and furniture and fixtures.Leasehold improvements are amortized over the lease term. 7.Comprehensive Loss Comprehensive loss includes net loss and all other changes in the equity of a business during a period from transactions and other events and circumstances from non-owner sources.The Company has no components of comprehensive loss other than net loss for the fiscal years ended September 30, 2009 and 2008. 8.Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of periodic temporary investments of cash.At September 30, 2009, the Company had $666,436 of deposits at a bank, of which $416,075 was over the insurance limit of the Federal Deposit Insurance Corporation.No losses have been experienced on such investments. In addition, the Company’s receivables from Managed Entities are comprised of unsecured amounts. The Company evaluated the collectability of these receivables and records a discount in the event the entities are unable to repay the Company in the near term. In the event that any of these entities fail, the corresponding receivable balance would be at risk. 9.Revenue Recognition The Company records acquisition fees of 1% to 1.75% of the net purchase price of properties acquired by the Managed Entities it sponsors and financing fees equal to 1.75% of the debt obtained or assumed related to the properties acquired.The Company recognizes these fees when its Managed Entities acquire the properties and obtain the related financing. Additionally, the Company records an annual investment management fee from its limited partnerships equal to 1% of the gross offering proceeds of each partnership for its services.The Company records an annual asset management fee from its TIC programs equal to 1% and one limited liability company equal to 1.5% of the gross revenues from the property in connection with its performance of its asset management responsibilities.These investment management fees and asset management fees are recognized monthly when earned and are discounted to the extent that these fees are deferred. (Continued) 8 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued The Company also receives a monthly property management fee from the properties equal to 5% of either the gross rental receipts or gross operating revenue.The Company recognizes the revenue for the property management fees as the revenues are earned.The Company typically subcontracts to Resource Real Estate Management, Inc. (“RREMI”), an affiliate of the Company, its property management obligations for a fee equal to a percentage of the gross operating revenues; this percentage ranges from 3% to 4%.In the consolidated statements of operations the property management fee is included in fee income net of the sub-management fee paid to RREMI. The Company is entitled to receive from R5 and R6 an acquisition fee equal to 5% of the purchase price of investments in mezzanine notes secured by multifamily residential properties.The Company earns a monthly debt management fee from R5 and R6 equal to 2% per annum of the gross offering proceeds allocated to the mezzanine notes. 10.Advertising Advertising costs are expensed as incurred.Included in General and Administrative are advertising expenses of $458,000 and $635,000 for the fiscal years ended September 30, 2009 and 2008, respectively. 11.Supplemental Cash Flow Statement Information All income taxes are paid by the Parent on a consolidated basis; accordingly, the Company made no payments for income taxes in either period presented. Cash paid for interest during the fiscal years ended September 30, 2009 and 2008 was $-0- and $97,000, respectively.The interest paid relates to the financing of a bridge investment in a property. 12.Employee Benefit Plan The Parent sponsors and the Company’s employees are included in an Employee Retirement Savings Plan and Trust under Section 401(k) of the Internal Revenue Code which allows Company employees to defer up to 15% of their income, subject to certain limitations, on a pretax basis through contributions to the savings plan.The Parent matches up to 50% of each employee’s contribution, subject to certain limitations.The Company’s share of salary and benefit expense includes an allocation for the costs of this plan.The Company recorded compensation expense of $60,327 and $54,048 for matching contributions for the fiscal years ended September 30, 2009 and 2008, respectively. 13.Income Taxes Effective October 1, 2007, the Company adopted the guidance for accounting for uncertainties in income taxes.This clarifies the accounting for uncertainty in income taxes recognized in financial statements and requires the impact of a tax position to be recognized in the financial statements if that position is more likely than not of being sustained by the taxing authority.This adoption did not have a material impact on the Company’s consolidated balance sheets or statements or operations. 14.Reclassification Receivables from managed entities, net were reclassified to loan to managed entity in the 2008 consolidated financial statements to conform to 2009 presentation. 9 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE C - INVESTMENTS IN UNCONSOLIDATED ENTITIES The following is a summary of unaudited balance sheet information as of September 30, 2009 for the material unconsolidated entities in which the Company accounts for under the equity method and the amount of its net investment in that entity: R1 R2 R3 R4 R5 Land and building, net of accumulated depreciation $ 25,673,490 $ 6,395,997 $ 44,470,353 $ 69,478,231 $ 90,143,569 Other assets 1,285,020 2,630,935 3,994,755 9,684,138 11,914,925 Total assets $ 26,958,510 $ 9,026,932 $ 48,465,108 $ 79,162,369 $ 102,058,494 Mortgage notes payable $ 24,341,447 $ 5,650,022 $ 35,980,000 $ 52,905,000 $ 72,175,000 Other liabilities 2,973,314 773,811 3,091,635 9,880,805 8,707,886 Partners’ capital (356,251 ) 2,603,099 9,393,473 16,376,564 21,175,608 Total liabilities and partners’ capital $ 26,958,510 $ 9,026,932 $ 48,465,108 $ 79,162,369 $ 102,058,494 Net investment, audited $ 35,039 $ 202,278 $ 798,199 $ 889,116 $ 1,263,361 R6 R7 AR IT CL Land and building, net of accumulated depreciation $ 61,064,716 $ 52,892,811 $ 65,218,041 $ 17,207,848 $ 13,825,009 Other assets 8,626,361 15,283,589 3,283,862 308,457 278,358 Total assets $ 69,691,077 $ 68,176,400 $ 68,501,903 $ 17,516,305 $ 14,103,367 Mortgage notes payable $ 45,274,000 $ 41,227,861 $ 50,882,393 $ 13,454,000 $ 10,604,000 Other liabilities 2,774,133 1,571,770 3,480,677 427,883 318,276 Partners’ capital 21,642,944 25,376,769 14,138,833 3,634,422 3,181,091 Total liabilities and partners’ capital $ 69,691,077 $ 68,176,400 $ 68,501,903 $ 17,516,305 $ 14,103,367 Net investment, audited $ 1,420,488 $ 1,455,736 $ 1,123,199 $ 548,247 $ 528,416 (Continued) 10 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE C - INVESTMENTS IN UNCONSOLIDATED ENTITIES - Continued The following is a summary of unaudited statement of operations information for the twelve month period ended September 30, 2009 for the material unconsolidated entities in which the Company accounts for under the equity method: R1 R2 R3 R4 R5 Revenues $ 4,078,815 $ 884,636 $ 7,016,285 $ 11,381,385 $ 11,395,354 Costs and expenses: Operating expenses 1,869,657 535,301 5,868,084 6,257,112 5,105,887 General and administrative 473,180 114,203 803,258 1,185,373 894,099 Net operating income 1,735,978 235,132 344,943 3,938,900 5,393,368 Loss of equity method investees − 1,182,601 368,575 172,057 − Interest 1,360,093 323,860 2,117,239 2,966,035 4,353,030 Depreciation and amortization 1,152,423 254,921 1,576,843 2,663,603 3,303,133 Net loss $ (776,538 ) $ (1,526,250 ) $ (3,717,714 ) $ (1,862,795 ) $ (2,260,795 ) R6 R7 AR IT CL Revenues $ 7,901,622 $ 6,217,109 $ 11,493,161 $ 1,887, 467 $ 1,759,424 Costs and expenses: Operating expenses 5,306,609 3,265,689 5,516,845 857,992 945,514 General andadministrative 2,713,941 551,709 1,163,742 111,135 134,408 Net operating income (118,928 ) 2,399,711 4,812,574 918,340 679,502 Loss of equity method investees − − 38,820 − − Interest 2,538,172 1,886,855 3,500,976 855,282 671,955 Depreciation and amortization 2,826,929 2,870,366 3,792,983 710,840 512,315 Net loss $ (5,484,029 ) $ (2,357,510 ) $ (2,520,205 ) $ (647,782 ) $ (504,768 ) (Continued) 11 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE C - INVESTMENTS IN UNCONSOLIDATED ENTITIES - Continued The following is a summary of unaudited balance sheet information as of September 30, 2008 for the material unconsolidated entities in which the Company accounts for under the equity method and the amount of its net investment in that entity: R1 R2 R3 R4 R5 Land and building, net of accumulated depreciation $ 26,169,328 $ 6,610,340 $ 45,015,699 $ 70,717,530 $ 90,778,511 Other assets 1,573,457 4,357,699 5,721,682 12,744,595 15,468,400 Total assets $ 27,742,785 $ 10,968,039 $ 50,737,381 $ 83,462,125 $ 106,246,911 Mortgage notes payable $ 24,645,106 $ 5,680,000 $ 35,980,000 $ 52,905,000 $ 72,175,000 Other liabilities 2,383,431 607,928 2,351,896 11,024,962 9,382,497 Partners’ capital 714,248 4,680,111 12,405,485 19,532,163 24,689,414 Total liabilities and partners’ capital $ 27,742,785 $ 10,968,039 $ 50,737,381 $ 83,462,125 $ 106,246,911 Net investment, audited $ 119,826 $ 287,323 $ 755,792 $ 953,185 $ 1,451,938 R6 R7 AR IT CL Land and building, net of accumulated depreciation $ 61,007,495 $ 12,609,365 $ 93,527,114 $ 17,055,764 $ 13,036,058 Other assets 15,431,016 5,495,298 4,210,962 304,550 486,583 Total assets $ 76,438,511 $ 18,104,663 $ 97,738,076 $ 17,360,314 $ 13,522,641 Mortgage notes payable $ 45,274,000 $ 9,927,506 $ 69,676,034 $ 13,454,000 $ 10,604,000 Other liabilities 2,127,358 559,991 3,611,009 226,345 287,075 Partners’ capital 29,037,153 7,617,166 24,451,033 3,679,969 2,631,566 Total liabilities and partners’ capital $ 76,438,511 $ 18,104,663 $ 97,738,076 $ 17,360,314 $ 13,552,641 Net investment, audited $ 1,705,803 $ 443,201 $ 1,752,206 $ 638,952 $ 597,054 (Continued) 12 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE C - INVESTMENTS IN UNCONSOLIDATED ENTITIES - Continued The following is a summary of unaudited statement of operations information for the twelve month period year ended September 30, 2008 for the material unconsolidated entities in which the Company accounts for under the equity method: R1 R2 R3 R4 R5 Revenues $ 3,896,062 $ 848,009 $ 6,901,988 $ 10,996,582 $ 11,481,737 Costs and expenses: Operating expenses 1,760,582 388,742 3,930,689 4,061,303 3,828,808 General and administrative 439,992 251,003 910,705 2,894,940 1,716,406 Net operating income 1,695,488 208,264 2,060,594 4,040,339 5,936,523 Loss of equity method investees − 683,727 433,853 96,999 − Interest 1,396,466 312,646 1,992,492 2,856,081 4,140,382 Depreciation and amortization 1,066,664 261,490 1,573,145 3,178,278 4,876,484 Net loss $ (767,642 ) $ (1,049,599 ) $ (1,938,896 ) $ (2,091,019 ) $ (3,080,343 ) R6 R7 AR IT CL Revenues $ 5,707,400 $ 272,843 $ 13,905,425 $ 504,108 $ 438,989 Costs and expenses: Operating expenses 2,584,729 108,564 4,707,861 168,688 201,525 General and administrative 1,068,277 58,294 2,103,597 55,562 46,662 Net operating income 2,054,394 105,985 7,093,967 279,858 190,802 Interest 1,715,799 97,652 3,888,749 217,921 171,210 Depreciation and amortization 2,854,995 143,785 4,051,848 238,853 164,222 Net loss $ (2,516,400 ) $ (135,452 ) $ (846,630 ) $ (176,916 ) $ (144,630 ) NOTE D - LOAN TO MANAGED ENTITY The following is a summary of the changes in the Company’s loan to managed entity as of September 30, 2009 2008 Loan: Balance, beginning of year $ 620,325 $ − Additions 504,327 598,484 Accrued interest income 6,067 21,841 Balance, end of year $ 1,130,719 $ 620,325 As of September 30, 2009 and 2008, the Company did not record an allowance for credit losses. 13 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE E - PROPERTY AND EQUIPMENT, NET Property and equipment consist of the following as of September 30, 2009 2008 Leasehold improvements $ 384,183 $ 384,183 Computer equipment 67,031 67,349 Computer software 6,832 6,832 Furniture and fixtures 91,893 91,893 549,939 550,257 Less accumulated depreciation (140,198 ) (77,891 ) $ 409,741 $ 472,366 NOTE F - CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS The Company has ongoing relationships with the following related parties: Relationship with Brandywine Construction & Management, Inc, (“BCMI”).In March 2008, the Parent sold a 19.99% interest in an affiliate of the Company to a limited liability company owned by Adam Kauffman, President of BCMI.The chairman of the Parent is also the Chairman and minority stockholder of BCMI.The Company received fees of $155,100 for services performed relating to the sale. Relationship with Resource Commercial Mortgages, Inc. (“RCM”).In the fiscal year ended September 30, 2008, the Company received due diligence fees of $300,000 from RCM, an affiliate of the Company, for services performed relating to the sale of a partnership interest held by RCM to a third party. Relationship with Managed Entities.In the fiscal years ended September 30, 2009 and 2008, the Company recognized fees from real estate investment partnerships and TIC programs it sponsored, and in which it is the general partner or managing member, of approximately $4.0 and $4.1 million, respectively. During the fiscal year ended September 30, 2008, the Company loaned $6.5 million to an affiliated real estate limited partnership to facilitate the purchase of two properties.The note bore interest at the prime rate and was repaid in full during the fiscal year ended September 30, 2008.The Company earned interest income of $49,833 while the note was outstanding. In addition, during the fiscal year ended September 30, 2008, the Company loaned $1.9 million to an affiliated real estate limited partnership when the partnership purchased Tamarlane.The note bore interest at the prime rate and was repaid in full during the fiscal year ended September 30, 2008.The Company earned interest income of $4,381 while the note was outstanding. (Continued) 14 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE F - CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS - Continued The Company loaned an affiliate $1.9 million during the fiscal year ended September 30, 2007 to acquire a 5% joint venture interest.The loan was repaid in full during the fiscal year ended September 30, 2008.The Company earned interest income of $102,719 while the loan was outstanding.The joint venture acquired a portfolio of loans from the Department of Housing and Urban Development (“HUD”).The affiliate assigned its rights to any fees earned from the joint venture to the Company.The Company earned management fees of $240,600 and $318,500 from this joint venture during the fiscal years ended September 30, 2009 and 2008, respectively. During the fiscal year ended September 30, 2008, the Company agreed to advance up to $2.0 million under a revolving note to an affiliated real estate limited partnership bearing interest at the prime rate.Amounts drawn are due upon demand.As of September 30, 2009 and 2008, $1,131,719 and $620,325 had been drawn.During the fiscal year ended September 30, 2009 and 2008, the Company earned $6,067 and $21,841, respectively in interest income. Relationship with Ledgewood Law Firm (“Ledgewood”).Until March 2006, a current executive of the Parent was the managing member of Ledgewood.This executive remained of counsel to Ledgewood through June 2007, at which time he became Executive Vice President of the Parent.In connection with his separation, this executive will receive payments from Ledgewood through 2013.Until April 1996, the Chairman of the Board of the Parent was of counsel to Ledgewood, which provides legal services to the Company.The Chairman receives certain debt service payments from Ledgewood related to the termination of his affiliation with Ledgewood and its redemption of his interest in the firm.The Company paid Ledgewood $7,362 and $39,000 in fees for legal services rendered to the Company during the fiscal years ended September 30, 2009 and 2008, respectively. Relationship with Parent.Amounts advanced from the Parent for investment in TIC programs accrue interest at the prime rate.Accrued interest of approximately $44,760 is included in the amount due to the Parent at both September 30, 2009 and Certain employees of the Parent, including its executive officers, also perform services for the Company.The Company is allocated a share of the salary and benefit expenses for those individuals based on estimated time expended on activities for the Company.Further, the Parent leases office space that is also utilized by the Company.In March 2006, the Company entered into a sublease agreement with the Parent for a term of 13 years.The sublease agreement was amended in December 2007.A fixed percentage of the Parent’s rent, taxes and common area maintenance charges are allocated to the Company. Future minimum annual rentals under the sublease for the five years subsequent to September 30, 2009 are as follows: 2010 $ 65,446 2011 68,064 2012 70,786 2013 73,565 2014 76,489 Thereafter 391,572 $ 745,922 15 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE G - INCOME TAXES The Parent and its subsidiaries file a consolidated federal income tax return which includes the Company.The income tax benefit recorded by the Company is an allocation from the Parent based on its estimated effective tax rates applied to the taxable loss of the Company.The related tax receivable is included as a component of due to Parent and affiliates and includes amounts related to deferred income taxes, which are provided for the effects of temporary differences between the book basis and the tax basis of assets in the consolidated balance sheets of the Parent.These temporary differences result in either taxable or deductible amounts in future years. NOTE H - FAIR VALUE OF FINANCIAL INSTRUMENTS Assets and liabilities are categorized into one of three levels based on the assumptions (inputs) used in valuing the asset or liability.Level 1 provides the most reliable measure of fair value, while Level 3 generally requires significant management judgment.The three levels are defined as follows: Level 1 − Quoted prices in active markets for identical assets and liabilities that the reporting entity has the ability to access at the measurement date. Level 2 − Observableinputs other than quoted prices included within Level 1, such as quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. Level 3 − Unobservable inputs that reflect the entity’s own assumptions about the assumptions that market participants would use in the pricing of the asset or liability and that are, consequently, not based on market activity, but upon particular valuation techniques. As of September 30, 2009, the fair values of the Company’s financial assets and liabilities recorded at fair value on a recurring basis were as follows: Level 1 Level 2 Level 3 Total Assets: Receivables from managed entities $ − $ − $ 5,852,750 $ 5,852,750 The following table presents additional information about assets which are measured at fair value on a recurring basis for which the Company has utilized Level 3 inputs to determine fair value during fiscal 2009: Receivables from managed entities Balance, beginning of year $ 3,210,719 Discount (393,665 ) Advances and repayments, net 3,035,696 Balance, end of year $ 5,852,750 Receivables from managed entities.The Company recorded a discount on certain of its receivable balances due from its managed entities due to the extended term of the repayment to the Company.The discount was computed based on estimated inputs, including the repayment term (Level 3). 16 Resource Capital Partners, Inc. and subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED Years ended September 30, 2009 and 2008 NOTE I - COMMITMENTS AND CONTINGENCIES The Company and its subsidiaries are party to routine legal proceedings arising out of the ordinary course of business.Management believes that none of these actions, individually or in the aggregate, will have a material adverse effect on the Company’s financial condition or results of operations. On January 19, 2009, Opp Fund commenced operations.The Company is the general partner and has committed to purchase units equal to not less than 5% of the fund’s gross offering proceeds.The Company will purchase its share at the close of funding. The Company agreed to advance up to $2.0 million under a revolving note to an affiliated real estate limited partnership bearing interest at the prime rate.Amounts drawn are due upon demand.As of September 30, 2009, $1,130,719 had been drawn. Guarantees Guaranty of Parent loan.Along with 40 other wholly owned subsidiaries of the Parent, the Company became a co-guarantor on a revolving credit facility with TD Bank (previously Commerce Bank, N.A.) in May 2007.The Company does not believe it is probable that any payments will be required and accordingly, no liabilities for these obligations have been recorded in the consolidated financial statements. Current guarantees.Senior lien financing obtained with respect to property acquired by a real estate investment partnership is obtained on a non-recourse basis, with the lender’s remedies limited to the property securing the senior lien financing.Although non-recourse in nature, this financing is subject to standard limited exceptions, which the Company has guaranteed (“carveouts”).These carveouts expire as the related indebtedness is paid down over the next ten years.The Company has control over the operations of the underlying assets which mitigates the potential risk associated with these carveouts and, accordingly, no liabilities for these obligations have been recorded in the company’s consolidated financial statements.To date, the Company has not been required to make any carveout payments.The Company does not believe it is probable that any payments will be required and accordingly, no liabilities for these obligations have been recorded in the consolidated financial statements. NOTE J - SUBSEQUENT EVENT The Company has evaluated subsequent events through January 8, 2010, and determined there were no events that have occurred that would require adjustments to the consolidated financial statements. 16
